DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swank et al. (US 2015/0308526).
As to claim 1, Swank teaches a hybrid torque bar ([Abstract]: “The torque bar may include a torque bar body made of more than one metallic material.”) for a wheel assembly (as shown in Fig 1), the hybrid torque bar comprising (see Figs 3A, 4): a base portion (all of the cross member 440); a pin extending from a first end of the base portion (pin 324); and a first rail extending between the first end of the base portion and a second end of the base portion opposite the first end (rail 444), wherein an interior portion1 of at least one of the pin or the first rail comprises a first metal alloy, an exterior portion of the at least one of the pin or the first rail comprises a second metal alloy ([0028]: “Torque bar 410 can comprise, for example, a first metal material 450 and a second metal material 452. In various embodiments, first metal material 450 can comprise a first steel or nickel base superalloy, and second metal material 452 can comprise a second steel or nickel base superalloy. Torque bar 410 can comprise a configuration in which first metal material 450 and second metal material 452 are combined as two distinct materials.”), and an intermediate portion of the at least one of the pin or the first rail extends between the interior portion and the exterior portion (Swank teaches a first metal at a first side of the torque bar along the X direction (as illustrated in Fig 4) and a second metal at a second side of the torque bar along the X direction. Swank then teaches in [0028]: “first metal material 450 and second metal material 452 are combined in a uniform manner.” Thus there is an intermediate mixed portion of metal between the first and second metals.).
As to claim 2, Swank teaches the hybrid torque bar of claim 1, wherein the intermediate portion forms a gradient transition between the first metal alloy and the second metal alloy ([0028]: “For example, first metal material 450 and second metal material 452 can form a gradient with respect to each other.”), the gradient transition including a percent by weight of a wear resistant coating material defined by a smooth function of position along the gradient transition ([0028] teaches the combination of metals is “uniform” which meets the “smooth function” limitation).
As to claim 3, Swank teaches the hybrid torque bar of claim 2, wherein the wear resistant coating material comprises at least one of a metal carbide, a nickel-based alloy, or a nickel-based super alloy (Swank [0028]: “first metal material 450 can comprise a first steel or nickel base superalloy, and second metal material 452 can comprise a second steel or nickel base superalloy.”).
As to claim 4, Swank teaches the hybrid torque bar of claim 1, further comprising: a second rail extending between the first end of the base portion and the second end of the base portion (as shown in Fig 4, there are two rails 444); and a cross member extending between the first rail and the second rail (cross member 440), wherein the cross member defines an opening (the cross members 440 define the boundaries of voids 442).
As to claim 5, Swank teaches the hybrid torque bar of claim 1, wherein a first portion of the first rail extends in a first direction (as shown for example in Fig 5A, the rails 444 extend in the +Z direction), and a second portion of the first rail extends in a second direction opposite the first direction (the rails 444 extend in the -Z direction).
As to claim 6, Swank teaches the hybrid torque bar of claim 5, further comprising an attachment flange extending from the base portion in the first direction (as shown in Fig 4, the item identified at 450 is an attachment flange, analogous to attachment flange 332 in Fig 3A. The flange is shown to be extending from the base in the Y direction (which is the same as the Z direction of Fig 5).).
As to claim 7, Swank teaches the hybrid torque bar of claim 1, wherein the first rail defines a hollow portion the rails 444 define the boundaries of voids 442).
As to claim 8, Swank teaches a wheel assembly([0001]: “The present disclosure relates to components of wheel and brake assemblies”), comprising: a wheel (wheel 102); and a hybrid torque bar coupled to the wheel (as shown in Fig 1), the hybrid torque bar comprising a base portion; a pin extending from a first end of the base portion; and a rail extending between the first end of the base portion and a second end of the base portion opposite the first end, wherein an interior portion of at least one of the pin or the rail comprises a first metal alloy, wherein an exterior portion of the at least one of the pin or the rail comprises a second metal alloy, and wherein an intermediate portion of the at least one of the pin or the rail extends between the interior portion and the exterior portion (These limitations are anticipated by Swank. Please see the rejection of claim 1, above).
As to claim 9, Swank teaches the wheel assembly of claim 8, wherein the wheel comprises an inboard wheel half and an outboard wheel half (as illustrated in Swank Fig 1, the wheel has a left side which is the inboard half. The wheel has a right side along axis 112 which is the outboard half), and wherein the pin is located in a receptacle defined by the inboard wheel half (as illustrated).
As to claim 10, Swank teaches the wheel assembly of claim 8, wherein the first metal alloy comprises a first percentage by weight of a wear resistant coating material ([0028]: “In various embodiments, first metal material 450 can comprise a first steel or nickel base superalloy”), the second metal alloy comprises a second percentage by weight of the wear resistant coating material ([0028]: “second metal material 452 can comprise a second steel or nickel base superalloy.”), and the intermediate portion comprises an increasing percentage by weight of the wear resistant coating material ([0028]: “For example, first metal material 450 and second metal material 452 can form a gradient with respect to each other.”).
As to claim 11, Swank teaches the wheel assembly of claim 10, wherein the wear resistant coating material comprises at least one of a metal carbide, a nickel-based alloy, or a nickel-based super alloy ([0028]: “Torque bar 410 can comprise, for example, a first metal material 450 and a second metal material 452. In various embodiments, first metal material 450 can comprise a first steel or nickel base superalloy, and second metal material 452 can comprise a second steel or nickel base superalloy.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        21 September 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the “interior portion” of the torque bar is interpreted here as the left side of the bar along the X axis as shown in Fig 4. Conversely, the “exterior portion” is considered to be the right side of the bar along the X axis. Although this interpretation doesn’t match Applicant’s intended “interior” and “exterior” portions, the interpretation is reasonable in view of the orientation of the torque bar within the wheel 102 as shown in Swank Fig 1. The right side (having a pin) of the bar along the X axis is illustrated in Fig 1 to be at the “exterior” of the wheel 102 and the left side of the bar along the X axis is illustrated in Fig 1 to be at the “interior” of the wheel 102